Citation Nr: 9903109	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the right ankle with a history of 
sprain, currently evaluated as 0 percent disabling.

2.  Entitlement to service connection for right knee pain, 
status post repair of the cruciate ligament, secondary to 
service-connected disability of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty in the U.S. Army from 
October 1977 to October 1981.

This appeal arises from an April 1996, Department of Veterans 
Affairs Regional Office, Montgomery, Alabama (VARO) rating 
decision, which granted the appellant entitlement to service 
connection for traumatic arthritis of the right ankle with a 
history of sprain, evaluated as 0 percent disabling; and 
denied the appellant entitlement to service connection for a 
Hepatitis C, and right knee pain, status post repair of the 
cruciate ligament, secondary to service-connected disability 
of the right ankle.

In the appellant's substantive appeal, VA Form 9, dated in 
February 1997, he did not claim error of fact or law with 
respect to the hepatitis C issue, thereby limiting the appeal 
to the issues set forth on the title page of this decision.  
38 U.S.C.A. § 7105(d)(3) (West 1991).

Prior to the mailing of notice to the veteran that the appeal 
had been certified to the Board, private medical treatment 
records dated from February 1997 to April 1997, relevant to 
the appellant's appeal, were received at VARO and associated 
with the appellant's claims folder.  These records were 
received at VARO prior to the transfer of the records to the 
Board, but VARO did not review them or initiate appropriate 
rating activity for disposition.  Thus, pursuant to 38 C.F.R. 
§§ 19.37(a), 19.31 (1998), this additional evidence must be 
referred to VARO for review and disposition.

This claim is therefore REMANDED to VARO for the following 
action:

VARO should complete the appropriate 
rating activity for review and 
disposition of the issues on appeal with 
consideration of the additional evidence, 
and if VARO continues to deny the 
appellant's claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part unless he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -
